Citation Nr: 9921505	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  98-10 384A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for post-traumatic stress 
disorder.

2.  Entitlement to service connection for residuals of frostbite, 
to include arthritis.

3.  Entitlement to service connection for hearing loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for a bilateral foot 
disorder.

6.  Entitlement to service connection for residuals of smoking, 
to include emphysema and asthma.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from June 1951 to June 1954.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a rating decision entered in February 1998 
by the Lincoln, Nebraska, Regional Office (RO) of the Department 
of Veterans Affairs (VA) in denying entitlement of the veteran to 
service connection for:   post-traumatic stress disorder; 
residuals of frostbite, to include arthritis; hearing loss; 
tinnitus; a bilateral foot disorder; and residuals of smoking, to 
include emphysema and asthma.  

On July 22, 1998, the President of the United States signed into 
law the "Internal Revenue Service Restructuring and Reform Act 
of 1998."  Pub. L. No. 105-206, 112 Stat. 685, 865-66 (1998) (to 
be codified at 38 U.S.C.A. § 1103).  This law prohibits service 
connection for disability or death resulting from an injury or 
disease due to inservice use of tobacco products by a veteran.  
However, it applies only to claims filed after June 9, 1998.  As 
the veteran in this case filed his claim for service connection 
for residuals of smoking prior to June 1998, the new law does not 
affect the disposition of this appeal.


FINDING OF FACT

The veteran's claims of entitlement to service connection for:  
post-traumatic stress disorder; residuals of frostbite, to 
include arthritis; hearing loss; tinnitus; a bilateral foot 
disorder; and residuals of smoking, to include emphysema and 
asthma, are not supported by cognizable evidence demonstrating 
that such claims are plausible or capable of substantiation.  


CONCLUSION OF LAW

The veteran's claims of entitlement to service connection for:  
post-traumatic stress disorder; residuals of frostbite, to 
include arthritis; hearing loss; tinnitus; a bilateral foot 
disorder; and residuals of smoking, to include emphysema and 
asthma, are not well-grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting from 
disease or injury incurred or aggravated by service.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303(a) (1998).  Additionally, 
if a disorder noted during service is not determined to be 
chronic, then generally a continuity of symptomatology after 
service is required for service connection.  38 C.F.R. § 3.303(b) 
(1998).  Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d) (1998).

Where a veteran served 90 days of more during a period of war, 
and arthritis or an organic disease of the nervous system 
(sensorineural hearing loss) becomes manifest to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease during 
the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 
1991 & Supp. 1998); 38 C.F.R. §§ 3.307, 3.309 (1998).

The threshold question to be answered in this appeal, however, is 
whether the veteran has presented evidence of well-grounded 
claims; that is, claims which are plausible and meritorious on 
their own or capable of substantiation.  If he has not, his 
appeal must fail.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  To be well-grounded, a claim must be 
supported by evidence, not just allegations.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  Although the claim need not 
be conclusive, it must be accompanied by supporting evidence 
sufficient to justify a belief by a fair and impartial individual 
that the claim is plausible.  Id. at 610.  

For a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of inservice occurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between an inservice disease or injury and the current 
disability.  Where the determinative issue involves medical 
causation, competent medical evidence to the effect that the 
claim is plausible is required.  Epps v. Gober, 126 F.3d 1464, 
1468 (Fed. Cir. 1997). 

The chronicity provision of 38 C.F.R. § 3.303(b) is applicable 
where evidence, regardless of its date, shows that a veteran had 
a chronic condition in service or during an applicable 
presumptive period and still has such condition.  Such evidence 
must be medical unless it relates to a condition as to which 
under the Court's case law, lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still be 
well-grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is observed during service or any applicable 
presumptive period, continuity of symptomatology is demonstrated 
thereafter, and competent evidence relates the present condition 
to that symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997).

In this matter, the veteran's primary contention is that multiple 
disabilities have resulted from his period of active duty from 
June 1951 to June 1954, during which he served in Korea.  It is 
neither alleged nor shown that any of the veteran's military 
service entailed engagement in combat with the enemy, and, as a 
result, the provisions of 38 U.S.C.A. § 1154 (West 1991) are not 
for application in this matter.  

Post-traumatic Stress Disorder

Service medical records, including the reports of medical 
examinations at service entrance and service exit, disclose no 
complaints or findings involving a post-traumatic stress 
disorder.  Medical records developed during postservice years 
reference a complaint of left arm pain with anxiety during a 
period of private hospital care in July 1995, but fail to 
identify any diagnosis of post-traumatic stress disorder.  
Inasmuch as evidence of current disablement by post-traumatic 
stress disorder is lacking, well-groundedness may not be 
conceded.  See Epps, Savage, supra.

Residuals of Frostbite, to include Arthritis

A medical examination at service entrance in June 1951 disclosed 
no complaints or findings of frostbite or arthritis.  The only 
abnormality then shown of the extremities was that of moderate 
varicosities, bilaterally.  A medical evaluation at the time of 
the veteran's separation from service in June 1954 disclosed no 
evidence of frostbite or its residuals.  No treatment for 
frostbite or arthritis is shown to have been received in service.  
Moreover, while several 1997 private medical records include 
references to skin lesions, there is no diagnosis of frostbite or 
residuals thereof, including arthritis, among the medical 
evidence developed postservice.  The only reference to arthritis 
in postservice medical data is the veteran's own recitation 
during a period of private hospitalization in July 1995, 
primarily for management of lung disability, of a history of 
arthritis of the large joints.  Also during that hospitalization 
edema in the area of the knees was attributed by attending 
medical professionals to the veteran's cor pulmonale, and there 
were noted to be complaints of right arm pain with anxiety and 
exertion, for which a diagnosis of rule out angina pectoris was 
offered, and ankle swelling, which was not shown on clinical 
evaluation.  Current disability involving frostbite not having 
been demonstrated, it must be concluded that the claim advanced 
is not well-grounded.  See Epps, Savage, supra.  


Hearing Loss

The veteran's hearing loss when tested at service entrance and at 
service exit was 15/15, bilaterally.  His Department of Defense 
Form 214, Report of Separation from the Armed Forces of the 
United States, indicates that his military occupational specialty 
was that of a proof technician for small arms, and while such a 
specialty arguably might entail noise exposure, the existence of 
hearing loss of either ear is not shown in any medical data 
developed postservice.  As there has been no showing of hearing 
loss meeting the criteria of 38 C.F.R. § 3.385 (1998), current 
disablement due to hearing loss cannot be conceded.  Accordingly, 
the claim advanced is not well-grounded.  See Epps, Savage, 
supra.  

Tinnitus

No complaint or finding indicative of the presence of tinnitus is 
shown in service medical records or examination and treatment 
records compiled during postservice years.  As current 
disablement by tinnitus is not shown, the claim for service 
connection for tinnitus is not well-grounded.  See Epps, Savage, 
supra.  

Bilateral Foot Disorder

Service medical records, including reports of medical 
examinations at service entrance and service exit, are wholly 
negative for complaints or findings for any disorder of either of 
the veteran's feet.  No medical assistance is shown to have been 
sought by the veteran for foot-related complaints during 
postservice years, although he noted during a period of private 
hospital care in July 1995 that he was experiencing ankle 
swelling and had a history of arthritis of the large joints and 
the extremities.  It was noted during that period of 
hospitalization that the laboratory value for uric acid was 
slightly elevated, but no diagnosis as to pathology of either 
foot is shown during that period of hospital care or in any of 
the other medical records compiled during postservice years.  As 
current disablement of either foot is not shown, the claim for 
service connection for a bilateral foot condition must be denied 
as not well-grounded.  See Epps, Savage, supra.

Residuals of Smoking, to include Emphysema and Asthma

Service medical records are wholly negative for complaints or 
findings involving residuals of smoking, including emphysema or 
asthma.  Such records do not indicate the veteran's usage or non-
usage of tobacco products in service, and it is of note that the 
veteran failed to respond to the RO's written request, dated 
December 3, 1997, wherein information was sought as to the 
veteran's use of tobacco products prior to, during, and after 
service, among other things.  

During a period of private hospitalization in July 1995, a 
history was set forth that the veteran had not smoked in six or 
seven years although he had been a former smoker.  Final 
diagnoses included severe hypoxemia with progressive obstructive 
lung disease; asthma; emphysema; cor pulmonale with associated 
edema; remote history of cigarette abuse; and nighttime 
desaturations, severe, compatible with alveolar hypoventilation 
as opposed to obstruction.  Other private medical treatment is 
shown to have been received in 1996 and 1997 for emphysema, 
chronic obstructive pulmonary disease, cor pulmonale, asthmatic 
bronchitis, and an upper respiratory infection.

Current disablement by various respiratory impairments is clearly 
shown.  The veteran does not, however, present evidence of 
service incurrence or aggravation of any of those respiratory 
disorders, and even if he had, the record is devoid of competent 
medical evidence of a nexus between any claimed respiratory 
disability and the veteran's period of service.  No medical 
professional has explicitly or implicitly linked any current 
respiratory or other disorder resulting from the veteran's use of 
tobacco products to his period of military service or any event 
thereof.

As pertains to the legal authority governing the disposition of 
tobacco-related claims, it is noted that, in February 1993, the 
VA's General Counsel issued an opinion that clarified when 
benefits may be awarded based upon inservice tobacco use.  
Therein it was found that direct service connection may be 
granted for disability or death if the evidence establishes that 
injury or disease resulted from tobacco use in line of duty in 
military service if the evidence shows injury or disease 
resulting from tobacco use in service.  VAOPGCPREC 2-93 (O.G.C. 
Prec. 2-93).  As well, it was held that the determination of 
whether nicotine dependence is a disease or injury for disability 
compensation purposes is essentially an adjudicative matter to be 
resolved by adjudication personnel based on accepted medical 
principles.  Id.  In a memorandum, dated May 5, 1997, the VA's 
Under Secretary for Health, relying upon the criteria set forth 
in VAOPGCPREC 67-90 (O.G.C. Prec. 67-90), stated that nicotine 
dependence may be considered a disease for VA compensation 
purposes.

The VA's General Counsel, in a precedent opinion entered later in 
May 1997, found that a determination as to whether service 
connection for disability or death attributable to tobacco use 
subsequent to military service should be established on the basis 
that such tobacco use resulted from nicotine dependence arising 
in service, and therefore is secondarily service-connected 
pursuant to 38 C.F.R. § 3.310(a), depends upon the following:  
(1) Whether nicotine dependence may be considered a disease for 
purposes of the laws governing veterans' benefits; (2) whether 
the veteran acquired a dependence on nicotine in service; and (3) 
whether that dependence may be considered the proximate cause of 
disability or death resulting from the use of tobacco products by 
the veteran.  VAOPGCPREC 19-97.  

Regarding the veteran's claim that he suffers from residuals of 
smoking and that those residuals should be service-connected, he 
presents no evidence that he initiated smoking in service or that 
a tobacco addiction had its onset in service.  Moreover, no 
medical professional has offered an opinion that inservice 
tobacco addiction of the veteran was the proximate cause of any 
disorder currently experienced by him.  In the absence of such 
evidence, the veteran's claim for service connection for 
residuals of smoking is not well-grounded.

Conclusion

In the one and only statement submitted by the veteran's 
attorney, which was received by the RO in March 1998, it was set 
forth that the RO had failed to develop the claim in question in 
not forwarding to the veteran a development letter regarding the 
frostbite, smoking, and post-traumatic stress disorder issues.  
As to this, the attorney is incorrect, as the record reflects 
that development letters were mailed by the RO to the veteran in 
November and December 1997, to which he failed to respond.  As 
well, the attorney requested that an independent/advisory medical 
opinion be obtained "(d)ue to the complexity and the inadequacy 
of the VA compensation examination" and the purported fact that 
the current examination did not provide a nexus or etiology for 
the claimed conditions.  Contrary to the attorney's assertions, 
no VA medical examinations have been afforded the veteran at any 
time in the past, given that any such development is initiated 
only after a showing by the veteran that his claim is well-
grounded.  See Epps at 1468-69.

The veteran in his VA Form 9, Appeal to the Board of Veterans' 
Appeals, dated in July 1998, sets forth issues regarding his 
entitlement to an independent/advisory medical opinion, 
entitlement to a thorough and contemporaneous medical 
examination, and entitlement to "adequate reasons and bases."  
As the veteran has not presented well-grounded claims, the duty-
to-assist obligation in developing all of the facts pertinent to 
those claims does not arise.  See Slater v. Brown, 9 Vet. App. 
240 (1996); Franzen v. Brown, 9 Vet. App. 235 (1996).  Moreover, 
the United States Court of Appeals for the Federal Circuit has 
held that only after a person has submitted a well-grounded claim 
can he be determined to be a claimant for the purpose of invoking 
the duty-to-assist provisions of 38 U.S.C.A. § 5107(a).  See Epps 
at 1468-69.  

Regarding the requested advisory opinion from an independent 
medical expert, it is noted that when, in the opinion of the 
Board, additional medical opinion is warranted by the medical 
complexity or controversy involved in an appeal, the Board may 
obtain an advisory medical opinion from one or more independent 
medical experts who are not employed by VA.  See 38 U.S.C.A. § 
7109 (West 1991 & Supp. 1998); 38 C.F.R. § 20.901(d) (1998).  The 
necessity of obtaining such an opinion is left to the discretion 
of the Board.  Bielby v. Brown, 7 Vet. App. 260, 269 (1994).  
While the procurement of an advisory medical opinion from one or 
more medical experts who are not VA employees when warranted by 
the medical complexity or controversy involved in a pending claim 
is authorized by 38 C.F.R. § 3.328 (1998), the need for such 
action is not shown in the present matter.  Further, as the 
veteran's claims are not well-grounded, the evidence of record 
cannot be said to present a question of medical complexity or 
controversy warranting such a step.

The veteran has also requested entitlement to adequate reasons 
and bases.  This issue is a matter ancillary to the veteran's 
underlying claims.  The adequacy of the reasons and bases of the 
decision denying a benefit may be contested only as part of an 
appeal on the merits of the decision rendered on the primary 
issues.

Insofar as the Board does not herein reach the merits of the 
issues presented, but rather denies each of the claims advanced 
on the basis that it is not well-grounded, a weighing of the 
evidence for and against each such claim is not undertaken.  
38 U.S.C.A. § 5107(b).  As such, the doctrine of affording the 
veteran the benefit of the doubt, where the evidence for and 
against any such claim is in relative equipoise, is not for 
application in this instance.


ORDER

The veteran's claims of entitlement to service connection for:  
post-traumatic stress disorder; residuals of frostbite, to 
include arthritis; hearing loss; tinnitus; a bilateral foot 
disorder; and residuals of smoking, to include emphysema and 
asthma, are not well-grounded.  The appeal is denied as to all 
issues.


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

 

